IN THE COURT OF APPEALS OF IOWA

                                 No. 19-1346
                           Filed September 1, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ANDREW STEVEN JENSEN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Bradley J.

Harris and David P. Odekirk, Judges.



      Following his guilty plea to possession of methamphetamine, Andrew

Jensen appeals arguing he received ineffective assistance of counsel.

AFFIRMED.



      William J. O'Brien, Omaha, Nebraska, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., Schumacher, J., and Doyle, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                         2


DOYLE, Senior Judge.

       Andrew Jensen pled guilty to possession of methamphetamine, third or

subsequent offense, a class “D” felony, in violation of Iowa Code section

124.401(5). An order of judgment and sentence was entered in August 2019. On

appeal Jensen argues he received ineffective assistance of counsel because (1)

his counsel failed to adequately advise him on the nature of the proceedings and

on the consequences of entering a guilty plea, and (2) his counsel failed to file a

motion in arrest of judgment for a guilty plea that was not entered intelligently and

voluntarily. This court has no authority to decide a claim of ineffective assistance

of counsel on direct appeal. Iowa Code § 814.7 (2019); State v. Tucker, 959

N.W.2d 140, 154 (Iowa 2021). Accordingly, Jensen’s appeal must be dismissed.

       AFFIRMED.